PER CURIAM
Defendant appeals a judgment convicting him of two counts of attempted first-degree sexual abuse, ORS 161.405, and two counts of private indecency, ORS 163.467. On appeal, defendant raises several assignments of error. We reject without discussion defendant’s third assignment of error, in which he contends that the trial court erred in denying his “motion to exclude his statements” to an officer on the grounds that they were not voluntary.1 However, defendant also argues that the trial court erred in admitting, in the absence of physical evidence, a physician’s diagnosis that it was “highly likely” that the complainant had been sexually abused. See State v. Southard, 347 Or 127, 218 P3d 104 (2009). The state concedes, and we agree, that the trial court erred in admitting the diagnosis. Accordingly, we reverse and remand.2
Reversed and remanded.

 In addition, we reject without discussion all of defendant’s contentions in his pro se supplemental brief.


 In light of our resolution of the first assignment of error, we decline to address defendant’s second assignment, in which he challenges the trial court’s admission of “scientific evidence of‘grooming’ without a sufficient scientific foundation.”